The offense is forgery; punishment fixed at confinement in the penitentiary for a period of five years.
The case was tried at the term of court concluding on the 14th day of April, 1924.
We fail to find any statement of facts prepared and verified in compliance with the statutes of this State so as to authorize its consideration. The document purporting to serve as a statement of facts contains neither the agreement of counsel nor certificate of the trial judge. Nor does it appear to have been filed in the trial court. It reached this court on March 9, 1925, about eleven months after the adjournment of the term of court at which the case was tried. The documents attached to it appear to bear a date in February, 1925.
A motion to permit the document to be filed and used as a statement of facts is found among the papers. In it, it is said in substance that the district attorney and the trial judge had declined to sign the document because not presented in time and that the appellant *Page 456 
was tried without counsel and was financially unable to employ counsel to perfect his appeal.
The statute requires that the statement of facts, in order to be considered by this court, must be filed within the time designated by law which, save in exceptional cases, cannot exceed ninety days from the date of the adjournment of the term at which the trial took place. See Vernon's Texas Crim. Stat., Vol. 2, Arts. 844a to 845. To permit consideration, the statement must, in all cases, be approved by the trial judge. C. C. P., Art. 844c. Where diligence upon the part of the accused is shown, the statement of facts may be considered though not filed within the time prescribed by law. See George v. State, 25 Texas Crim. App. 229, and other cases listed in Vernon's Texas Crim. Stat., Vol. 2, p. 837, note 20.
In the present instance, however, diligence of the appellant is not shown, nor does the record reveal any negligence upon the part of the court officials. It must be ascribed to the appellant.
Our attention has been drawn to no fault in the indictment; neither have we observed any.
We find no complaint of the rulings of the trial court preserved by bills of exception.
The judgment is affirmed.
Affirmed.